C. D. Arecibo. Delito contra la salud pública.
Celebrada la vista de esta apelación cuyo único fundamento es que la corte inferior cometió error al apreciar la evidencia estable-ciendo conclusiones contrarias a derecho y declarando culpable al apelante de delito contra la salud y apareciendo que la contradicción del único testigo que declaró contra el acu-sado es sólo aparente pues fue explicada satisfactoriamente por él, por lo que no hubo error en fundar en ese testimo-nio la declaración de culpabilidad, se confirmó la sentencia apelada.